Title: From George Washington to William Heth, 14 May 1789
From: Washington, George
To: Heth, William



Sir,
New York, May, 14th 1789.

I have duly received your favor of the 3 inst. dated at Mount Vernon.
I am much pleased with the arrangement you have made for Mrs Washington’s coming on here with stage horses—and must beg you to accept of my best thanks for your attention and trouble in this business. The previous settlement of the price with the proprietors of the horses was a very prudent and a very necessary step—and I think the rate at which you have fixed it with them is exceedingly reasonable.
You will please, Sir, to receive my best wishes for your health and happiness, and believe me to be with very great regard and esteem, your most obedient humble servant

G. Washington

